DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 02/16/2021. Claim 3 is canceled.  Claims 1-2 and 4-16 are examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1:
The recitation “the gas turbine engine” (ll. 1-2) is believed to be in error for – a gas turbine engine –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding dependent Claim 10, the recitations “relatively low pressure ratio” and “relatively high pressure ratio” (ll. 3-4 and ll. 5-6) are relative terms which render the claim indefinite because the terms are vague and unclear. The terms "relatively low" and “relatively high” are not defined by the claim, and the specification does not provide a standard for 
Claims 11-12 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zickwolf 5042245.
Regarding Claim 1, Zickwolf teaches a gas turbine engine compressor operating system (seen in Fig. 4), the gas turbine engine 10 (Fig. 1) comprising:
a low pressure compressor 18 and a high pressure compressor 28, the low and high pressure compressors 18,28 being driven by low and high pressure shafts 12,24 respectively, the high pressure compressor 28 being provided downstream in core mass flow of the low pressure compressor 18; the gas turbine engine compressor operating system (control system) comprising:
a controller (control system) configured to control a variable geometry actuator 34,125 of the low pressure compressor 18, the controller (control system) being configured to control the variable geometry actuator 34,125 on the basis of low pressure compressor rotational speed (WLcorr) and a high pressure 
the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate (flow requirements of high pressure compressor 28), high pressure compressor pressure ratio, high pressure compressor rotational speed, high pressure compressor corrected rotational speed, or high pressure compressor variable inlet guide vane angle (Col. 6, l. 25 – Col. 7, l. 27; Figs. 3-4.  Zickwolf teaches flow requirements of high pressure compressor 28 which are represented by lines 47,47a, 47b, seen in Fig. 3, used in block 62 of Fig. 4, which are used to control elements 34,125.  Zickwolf teaches, in Col. 6, ll. 49-60, that the flow requirements of high pressure compressor 28 which are represented by lines 47,47a, 47b are used to some extent to control elements 34,125.  Zickwolf teaches that without correcting the deceleration, in other words – without adjustment of values along the lines 47m, 47a, 47b, the engine operating point 51 along lines 45, 45a, 45b representing the low pressure compressor rotational speed (WLcorr) would be driven toward the undesirable surge line 40.  Therefore, this reads on the claimed limitation above.).
Regarding Claim 2, Zickwolf further teaches the low pressure compressor rotational speed (WLcorr) comprises a corrected low pressure compressor rotational speed (WLcorr) (Col. 5, ll. 25-34; Figs. 3-4).
Regarding Claim 4, Zickwolf teaches the invention as claimed and discussed above in claim 1, and Zickwolf further teaches
gas turbine engine 10 comprises a geared (gear driven) turbofan (propfan) comprising a fan 16 coupled to an output of a reduction gearbox (gearbox arrangement) (Col. 4, ll. 1-22 and Col. 11, ll. 8-22; Fig. 1.  Zickwolf teaches that a gearbox can be used to by the low compressor 18 via the shaft 12 to drive the fan 16.  Therefore it is implicit that the fan 16 is coupled to an output of a reduction gearbox, as claimed.).
Regarding Claim 5, Zickwolf teaches the invention as claimed and discussed above in claim 4, and Zickwolf further teaches
an input of the reduction gearbox (gearbox arrangement) is coupled to the low pressure shaft 12, and a low pressure turbine 14 is coupled to the low pressure shaft 12 (Col. 4, ll. 1-22 and Col. 11, ll. 8-22; 
Regarding Claim 6, Zickwolf teaches the invention as claimed and discussed above in claim 1, and Zickwolf further teaches
variable geometry actuator 34,125 comprises one or both of a variable inlet guide vane 34 and a bleed valve 125 (Fig. 1).
Regarding Claim 13, Zickwolf teaches the invention as claimed and discussed above in claim 1, and Zickwolf further teaches
controller (control system) is configured to determine a correction factor 74 to a low pressure compressor control schedule 62 based on the high pressure compressor parameter (flow requirements of high pressure compressor 28) (Col. 6, l. 25 – Col. 7, l. 27; Col. 9, l. 19 – Col. 10, l. 18; Fig. 4).
Regarding Claim 14, Zickwolf teaches the invention as claimed and discussed above in claim 13, and Zickwolf further teaches
correction factor 74 is proportional to one or more of the high pressure compressor mass flow rate (flow requirements of high pressure compressor 28), the high pressure compressor pressure ratio, or a parameter indicative of the high pressure compressor pressure ratio (PT2.5 and PT3 parameters, seen in Fig. 4) (Col. 6, l. 25 – Col. 7, l. 27; Col. 9, l. 19 – Col. 10, l. 18; Fig. 4). 
Regarding Claim 15, Zickwolf teaches a method of controlling a gas turbine engine compressor (seen in Fig. 4) of a gas turbine engine 10, the engine 10 (Fig. 1) comprising
a low pressure compressor 18 and a high pressure compressor 28, the low and high pressure compressors 18,28 being driven by low and high pressure shafts  12,24 respectively, the high pressure compressor 28 being provided downstream in core mass flow of the low pressure compressor 18; the method comprising:
determining a low pressure compressor rotational speed (WLcorr); determining a high pressure compressor operating parameter (flow requirements of high pressure compressor 28),
the high pressure compressor operating parameter comprises one or more of high pressure compressor mass flow rate (flow requirements of high pressure compressor 28), high pressure 
and controlling (via the control system) a variable geometry actuator 34,125 of the low pressure compressor 18 based on the low pressure compressor rotational speed (WLcorr) and the high pressure compressor operating parameter (flow requirements of high pressure compressor 28) (Col. 5, ll. 25-34 and Col. 6, ll. 32-54; Figs. 3-4), 
While Zickwolf teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Zickwolf’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 13 is rejected as anticipated by Zickwolf.  
Regarding Claim 16, Zickwolf teaches the invention as claimed and as discussed above in claim 1, and Zickwolf further teaches
A gas turbine engine 10 (Fig. 1) comprising the gas turbine engine compressor operating system (seen in Fig. 4) according to claim 1 (see rejection of claim 1 above)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zickwolf 3648457 in view of DiBenedetto 2015/0377127.
Regarding Claim 7, Zickwolf teaches the invention as claimed and as discussed above for claim 6.  However, Zickwolf does not teach a second schedule comprises a more open inlet guide vane position for a given low pressure compressor rotational speed than a first schedule.
DiBenedetto teaches
a second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than a first schedule (low power condition) ([0041 and 0050-0051; Fig. 2).
DiBenedetto further teaches a controller FADEC that is used to control and operate the inlet guide vane 60 position during a second schedule (high power condition) ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf, and include DiBenedetto’s 
Regarding Claim 8, Zickwolf in view of DiBenedetto, teaches the invention as claimed and as discussed above for claim 7.  However, Zickwolf in view of DiBenedetto, as discussed so far, does not teach a second schedule comprises a more closed bleed valve position for a given low pressure compressor rotational speed than a first schedule.
DiBenedetto further teaches
a second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than a first schedule (low power condition) ([0043, 0047, and 0050-0052; Fig. 2.  DiBenedetto teaches that FADEC can control the position of the valve 76 anywhere from an open to a closed position.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second schedule (high power condition) of Zickwolf in view of DiBenedetto, and include DiBenedetto’s second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than a first schedule (low power condition), for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 9, Zickwolf teaches the invention as claimed and as discussed above for claim 1.  However, Zickwolf does not teach controller is configured to operate the low pressure compressor on the basis of one of a first schedule and a second schedule with the high pressure compressor operating parameter.
DiBenedetto teaches
controller (FADEC) is configured to operate the low pressure compressor 44 on the basis of one of a first schedule (low power condition) and a second schedule (high power condition) with the high pressure compressor operating parameter ([0050-52]).
Zickwolf in view of DiBenedetto does not explicitly teach controller is configured to operate a second schedule in accordance with the high pressure compressor operating parameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf, with DiBenedetto’s controller (FADEC) that is configured to operate the low pressure compressor 44 on the basis of one of a first schedule (low power condition) and a second schedule (high power condition) with the high pressure compressor operating parameter, because it has been held that use of a known technique, in this case in this case DiBenedetto’s controller (FADEC) operating a first schedule (low power condition) and a second schedule (high power condition), “to improve similar devices”, in this case Zickwolf’s high pressure components, “in the same way”, in this case, using a first schedule (low power condition) and a second schedule (high power condition) (Para. [0050-52]; DiBenedetto), to provide the flexibility to operate the gas turbine at either low power conditions and high power conditions, when either the low power condition or the high power condition was required, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143 I (C).  
Furthermore, it has been held that use of a known technique, in this case DiBenedetto’s controller (FADEC) operating a first schedule (low power condition) and a second schedule (high power condition), “to a piece of prior art,” in this case Zickwolf’s high pressure compressor operating parameter (flow requirements of high pressure compressor 28), “ready for improvement,” in this case increase and maintain sufficient stall safety margin and improve compressor efficiency, was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP § 2143 I (D).
Regarding Claim 10, Zickwolf in view of DiBenedetto, teaches the invention as claimed and as discussed above for claim 9.  However, Zickwolf in view of DiBenedetto, as discussed so far, does not teach low pressure compressor is operated in accordance with the first schedule where the high pressure compressor is at a relatively low pressure ratio, and is operated in accordance with the second schedule where the high pressure compressor is at a relatively high pressure ratio.
DiBenedetto further teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the low pressure compressor 18 of Zickwolf in view of DiBenedetto, and include DiBenedetto’s low pressure compressor 44 that is operated in accordance with the first schedule (low power condition) where the high pressure compressor 52 is at a relatively low pressure ratio, and is operated in accordance with the second schedule (high power condition) where the high pressure compressor 52 is at a relatively high pressure ratio, for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 11, Zickwolf in view of DiBenedetto, teaches the invention as claimed and as discussed above for claim 10.  However, Zickwolf in view of DiBenedetto, as discussed so far, does not teach second schedule comprises a more open inlet guide vane position for a given low pressure compressor rotational speed than the first schedule.
DiBenedetto further teaches
second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than the first schedule (low power condition) ([0041 and 0050-0051; Fig. 2).
DiBenedetto further teaches a controller FADEC that is used to control and operate the inlet guide vane 60 position during a second schedule (high power condition) ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller (control system) of Zickwolf in view of DiBenedetto, with DiBenedetto’s controller FADEC that is used to control and operate the inlet guide vane 60 position during a second schedule (high power condition), wherein second schedule (high power condition) comprises a more open (fully open) inlet guide vane 60 position for a given low pressure compressor 44 rotational speed than the first schedule (low power condition), for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 12, Zickwolf in view of DiBenedetto, teaches the invention as claimed and as discussed above for claim 10.  However, Zickwolf in view of DiBenedetto, as discussed so far, does not teach second schedule comprises a more closed bleed valve position for a given low pressure compressor rotational speed than the first schedule.
DiBenedetto further teaches
second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than the first schedule (low power condition) ([0043, 0047, and 0050-0052; Fig. 2.  DiBenedetto teaches that FADEC can control the position of the valve 76 anywhere from an open to a closed position.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second schedule (high power condition) of Zickwolf in view of DiBenedetto, with DiBenedetto’s second schedule (high power condition) comprises a more closed bleed valve 76 position for a given low pressure compressor rotational speed than the first schedule (low power condition), for the same reason as discussed in rejection of claim 7 above.
Response to Argument
Applicant's arguments, filed on 02/16/2021, with respect to U.S.C. 102 and 103 rejections of claims 1-16 have been considered but are not persuasive, as they are still anticipated and rendered obvious by the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 102(a)(1) rejections of independent Claims 1 and 15:
Applicant argues (pp. 6-8 of Remarks) that Zickwolf fails to teach “suggest a controller configured to control a variable geometry actuator of a low pressure compressor based on a high pressure compressor operating parameter, let alone one of the high pressure compressor operating parameters recited in claim 1 … “Figure 3 of Zickwolf, the flow requirements 47,47a,47b are a function of PT2 s:PT2 and WLcorr. As Zickwolf describes, PT2.5/PT2 is “low compressor pressure ratio” and WLcorr is the corrected gas weight flow through the low pressure compressor.  Zickwolf also describes Figure 3 as a 
However, Zickwolf teaches, in Col. 6, ll. 49-60, that the flow requirements of high pressure compressor 28 which are represented by lines 47,47a, 47b are used to some extent to control elements 34,125.  Zickwolf teaches that without correcting the deceleration, in other words – without adjustment of values along the lines 47m, 47a, 47b, the engine operating point 51 along lines 45, 45a, 45b representing the low pressure compressor rotational speed (WLcorr) would be driven toward the undesirable surge line 40.  Therefore, Zickwolf’s a controller (control system) is configured to control a variable geometry actuator 34,125 of the low pressure compressor 18, the controller (control system) being configured to control the variable geometry actuator 34,125 on the basis of low pressure compressor rotational speed (WLcorr) and a high pressure compressor operating parameter (flow requirements of high pressure compressor 28), as claimed.  Therefore, applicant’s arguments are not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741